IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 18, 2011

               STATE OF TENNESSEE v. CHRISTINE CAUDLE

                 Appeal from the Circuit Court for Williamson County
                   No. II-CR094394       Timothy L. Easter, Judge


               No. M2010-01172-CCA-R3-CD - Filed December 8, 2011


The Defendant, Christine Caudle, pled guilty to reckless endangerment with a deadly weapon
and theft of merchandise over $500, Class E felonies. See T.C.A. §§ 39-13-103, 39-14-146
(2010). She was sentenced as a Range II, multiple offender to three years for each
conviction, to be served concurrently. On appeal, she contends that the trial court erred by
failing to apply applicable mitigating factors and by failing to grant probation or an
alternative sentence. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS, J., joined. J EFFREY S. B IVINS, J., filed a concurring opinion.

Vanessa P. Bryan, District Public Defender (on appeal); James L. Elkins, III, Assistant Public
Defender (on appeal); and Judson Phillips, Nashville, Tennessee (at trial), for the appellant,
Christine Caudle.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; Kim Helper, District Attorney General; and Mary Katharine White, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       This case relates to a theft at a department store and the Defendant’s attacking a store
employee. The record on appeal does not contain a transcript of the guilty plea hearing, but
the record reflects that the Defendant entered her guilty pleas on February 8, 2010. At the
sentencing hearing, Tracy Mavity testified that on December 17, 2008, she worked as a loss
prevention employee for JCPenney. Her duties included detecting shoplifting and
apprehending shoplifters. She saw the Defendant enter the store with another female while
a male waited outside. She said that the Defendant concealed merchandise while in the store
and that she confronted the Defendant when the Defendant left the store. After Ms. Mavity
identified herself as a store employee, the Defendant grabbed her hair and told the other
female to run. Ms. Mavity said that she screamed at the Defendant to let go of her hair but
that the Defendant did not. A car pulled up as they fought, and the Defendant dragged Ms.
Mavity toward the car. She said that after she was pulled partially into the car, the Defendant
told the driver to “gun it.” Ms. Mavity was pulled several hundred feet and eventually
thrown from the car.

        Ms. Mavity testified that she broke her right arm, her knee, and her little finger and
that she hurt her left shoulder. She had surgery to repair injuries to her knee and was unable
to work for months. She said that she continued to see a doctor due to the emotional stress
caused by the attack and that she lost her job due to her medical problems. She had no doubt
that the Defendant was the person who attacked her.

        On cross-examination, Ms. Mavity agreed that she was officially terminated from her
job for being insubordinate to a store manager but testified that she thought her termination
was a direct result of the incident with the Defendant. She agreed the incident with the store
manager occurred after she returned to work, almost a year after the incident with the
Defendant. She said the Defendant was very aggressive and pulled her hair. She said she
remembered the incident well and denied that she hit her head during the incident. She
acknowledged her medical records stated that she suffered a head fracture.

      On redirect examination, Ms. Mavity agreed that the store paid for her medical
expenses and that none of the stolen merchandise was recovered. On recross-examination,
Ms. Mavity testified that she paid less than $100 of her medical expenses.

        Samuel L. Anderson testified for the defense that he was the Defendant’s pastor and
that he had known the Defendant since she was a baby. He said that he saw a “tremendous
change” in the Defendant over the previous year and that she was getting “her life together.”
He said she went to school, brought her children and other young people to church, and
helped at the church. He said that her character had changed and that she no longer got into
trouble.

       On cross-examination, Pastor Anderson testified that although he had known the
Defendant’s family for many years, he became personally acquainted with the Defendant
about a year earlier when she began attending his church. He said that although the
Defendant spoke with him about her life and her problems, she never mentioned the incident
at JCPenney. He did not know anything about the Defendant’s criminal record or drug use,
where she attended school, or where she worked.

                                              -2-
       Yolanda Foster testified that she was the Defendant’s best friend and that they had
known each other since childhood. She said the Defendant changed dramatically during the
previous year. She said the Defendant stopped drinking alcohol, began attending church,
went to school, and worked as a secretary at a car detailing business. She said the Defendant
was a different person and no longer associated with “negative people.”

       On cross-examination, Ms. Foster acknowledged that the Defendant was charged and
convicted of theft after the incident in this case. She said Ms. Mavity did not remember the
incident correctly because the other female was the person who attacked Ms. Mavity, but
agreed the Defendant pled guilty to the crimes. She did not know if the Defendant helped
the police find the other two people involved with the theft.

      Kimberly Williams testified that she was a good friend of the Defendant. She said the
Defendant changed over the previous year. She said they attended church, attended school,
and worked together. She said that if the Defendant were granted probation, the Defendant
would comply with all probation conditions and would not violate the law.

       On cross-examination, Ms. Williams agreed that the Defendant had been placed on
probation many times. She did not know the Defendant was on probation in December 2008.
She said the Defendant gave her and her children a place to live when she was homeless.

        The Defendant testified that she was twenty-six years old, that she earned her GED
certificate, and that she attended college. She said she had five children. She agreed she had
a criminal history and said that she got into trouble and made bad choices when she spent
time with “the wrong crowd,” but that she no longer associated with those persons. She said
she did not use drugs. She said that she, Janetta Hill, and Nathaniel Bass went to JCPenney
with the intention of stealing from the store, but that it was Ms. Hill who fought with Ms.
Mavity. She said that Ms. Mavity held onto Ms. Hill’s hair as they drove away and that no
one yelled, “gun it.”

        The Defendant agreed that she was arrested again after the incident in this case but
testified that she subsequently enrolled in school, began working as a secretary at a car
detailing shop, and attended church. She said she spoke to young people at church to help
them avoid the mistakes she made. She said she hoped to further her education and become
a counselor in order to help children. She agreed she was previously placed on probation but
said that if she were granted probation, she would not violate the law again.

       On cross-examination, the Defendant agreed that she had four theft convictions, one
of which occurred two months after the crimes in this case, that she “jumped bail” in June
2004, and that she previously failed a drug test and had her probation revoked. She agreed

                                             -3-
she had pending court dates in Kentucky for a felony theft charge and a probation violation.
She agreed she had used marijuana, cocaine, and Lortab pills but said she had not used drugs
in over a year. She agreed that at the time she committed her crimes, she knew that she
would lose custody of her children and would no longer receive food stamps and other
government assistance if she were sentenced to confinement.

        The Defendant agreed that she gave the police the names of the two persons involved
with the theft in this case. She could not remember the name of the officer to whom she gave
the information, but said she voluntarily gave the names to an officer when she was “booked
into custody.” She said she also mentioned the names to her attorney. She agreed that the
indictment stated she committed the crimes with an “unidentified” black male and female and
that the presentence report stated, “no co-defendants have been officially identified in this
case.” She agreed that she had not paid restitution and that she did not apologize to Ms.
Mavity but she said she was sincerely sorry for what happened to Ms. Mavity. She said that
although she violated the terms of her probation in the past, she believed she could comply
with the terms of probation if it were granted in this case.

       On redirect examination, the Defendant testified that she did not fight with Ms.
Mavity or drive the car that fled the store. She said she attempted to help Ms. Mavity by
forcing Ms. Hill to release Ms. Mavity.

        The trial court found enhancement factors (1), (6), (8), and (13) applicable. See
T.C.A. §§ 40-35-114(1) (2010) (“The defendant has a previous history of criminal
convictions or criminal behavior, in addition to those necessary to establish the appropriate
range”), -114(6) (“The personal injuries inflicted upon, or the amount of damage to property
sustained by or taken from, the victim was particularly great”), -114(8) (“The defendant,
before trial or sentencing, failed to comply with the conditions of a sentence involving
release into the community”), -114(13) (at the time the felony was committed, the defendant
was released on probation). The trial court found mitigating factor (13) applicable because
the Defendant was attempting to “get her life turned around” by attending school and
working. See T.C.A. § 40-35-113(13) (2010). In denying probation and an alternative
sentence, the trial court found that confinement was necessary to protect society by
restraining the Defendant, who had a long history of criminal conduct. The trial court also
found that confinement was necessary to avoid depreciating the seriousness of the offense
and the Defendant’s outrageous conduct and to provide an effective deterrence to others
likely to commit similar offenses. The Defendant was sentenced as a Range II, multiple
offender to three years for each conviction, to be served concurrently. This appeal followed.

       The Defendant contends that the trial court erred by failing to apply applicable
mitigating factors and by failing to grant probation or an alternative sentence. The State


                                             -4-
contends that we should dismiss this appeal because the Defendant failed to file a timely
notice of appeal and, alternatively, that the trial court properly sentenced the Defendant. We
note, however, that the Defendant has failed to include a transcript of the guilty plea hearing
in the record and hold that this failure precludes a de novo review of her sentences and
requires this court to presume that the evidence supported the sentences.

        In conducting a de novo review, we must consider (1) any evidence received at the
trial and sentencing hearing, (2) the presentence report, (3) the principles of sentencing and
arguments as to sentencing alternatives, (4) the nature and characteristics of the criminal
conduct, (5) any mitigating or statutory enhancement factors, (6) statistical information
provided by the administrative office of the courts as to sentencing practices for similar
offenses in Tennessee, (7) any statement that the defendant made on his own behalf, and (8)
the potential for rehabilitation or treatment. T.C.A. §§ 40-35-102, -103, -210 (2010); see
State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991); State v. Moss, 727 S.W.2d 229, 236
(Tenn. 1986).

        On appeal, the Defendant was required to prepare a record that conveyed a fair,
accurate, and complete account of what transpired with respect to those issues that are the
bases of the appeal. T.R.A.P. 24(b); State v. Ballard, 855 S.W.2d 557, 560 (Tenn. 1993).
The 1989 Sentencing Act, as amended, requires a sentencing court to consider evidence
received at the trial. T.C.A. § 40-35-210(b)(1). With a guilty plea involving a felony, the
evidence supporting the plea and finding of guilt is usually submitted by proffer or
stipulation. “For those defendants who plead guilty, the guilty plea hearing is the equivalent
of trial . . . .” State v. Keen, 996 S.W.2d 842, 843 (Tenn. Crim. App. 1999).

        This court considers the guilty plea hearing transcript to be vital to a de novo review
and potential resentencing by this court as required by law. See, e.g., State v. Alfred Gettner,
No. E2010-00104-CCA-R3-CD, Sullivan County, slip op. at 6 (Tenn. Crim. App. Aug. 19,
2011); State v. Felix Tamayo, No. M2010-00800-CCA-R3-CD, Davidson County, slip op.
at 3-4 (Tenn. Crim. App. May 16, 2011); State v. Gary M. Carter, No.
M2006-02341-CCA-R3-CD, DeKalb County, slip op. at 4 (Tenn. Crim. App. Feb. 21, 2008);
T.C.A. § 40-35-401 (2010). The “‘failure to include the transcript of the guilty plea hearing
in the record prohibits the court’s conducting a full de novo review of the sentence under
[Tennessee Code Annotated section] 40-35-210(b).’” State v. Farmer, 239 S.W.3d 752, 756
(Tenn. Crim. App. 2007) (quoting State v. Shatha Litisser Jones, No.
W2002-02697-CCA-R3-CD, Madison County, slip op. at 4 (Tenn. Crim. App. July 14,
2003)). No matter how developed a record may appear, we will never know the full extent
unless the guilty plea transcript is included. “In the absence of an adequate record on appeal,
this court must presume that the trial court’s rulings were supported by sufficient evidence.”



                                              -5-
State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991); see also State v. Roberts, 755
S.W.2d 833, 836 (Tenn. Crim. App. 1988). The Defendant is not entitled to relief.

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.
                                               ____________________________________
                                               JOSEPH M. TIPTON, PRESIDING JUDGE




                                            -6-